Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
59. A system comprising: 
a server having a non-transitory computer readable storage media including instructions to enable the server to: 
communicate, via a network, with a mobile device (figs 1-2, 5-6 and corresponding text); 
receive a request from said mobile device, said request comprising an identifier associated with said mobile device (fig 25 and corresponding text, email address and password are used to log on; see also fig 26 and corresponding text); 
authenticate the mobile device based on at least said identifier (fig 25-26 and corresponding text); 
send instructions to the mobile device to cause the mobile device to display access information corresponding to one or more registered users (figs 26-31 and corresponding text), wherein said access information is associated with a physical access control device at said physical location (figs 26-31 and corresponding text, see also para 97); and 
configure the mobile device to: 
and cause the physical access control device to grant physical access to said physical location in response to a command received by the mobile device (figs 8-9, 26; see also para 121-122).
Kraus does not explicitly disclose grant at least one privilege to the mobile device, said at least one privilege being associated with said identifier, said at least one privilege including access to a physical location or communicate directly with said physical access control device.  However, in an analogous art, McLintock discloses door access control and key management including grant at least one privilege to the mobile device, said at least one privilege being associated with said identifier, said at least one privilege including access to a physical location (para 21, 27, 29-30, 70) and communicate directly with said physical access control device (para 24, 27-29, 37).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the implementation of Kraus with the implementation of McLintock in order to reduce costs and simplify deployment (para 2-11).

60. Kraus and McLintock disclose the system of claim 59, wherein said identifier is uniquely associated with said mobile device (Kraus, figs 1-2, 5-6, [IP address is inherent and is a logical location unique to Internet and/or local network]).

61. Kraus and McLintock disclose the system of claim 59, wherein said identifier is uniquely associated with a user of said mobile device (Kraus, fig 25, email address is unique to user).

62. Kraus and McLintock disclose the system of claim 59, wherein said instructions further enable the server to cause to be displayed on the mobile device information corresponding to one or more cameras at said physical location (Kraus, fig 27 and corresponding text).

63. Kraus and McLintock disclose the system of claim 62, wherein said instructions further enable the server to enable the mobile device to control at least one of said one or more cameras (Kraus, para 112).

64. Kraus and McLintock disclose the system of claim 59, wherein said instructions further enable the server to provide an alert to said mobile device (Kraus, para 73; see also fig 26, event history).

65. Kraus and McLintock disclose the system of claim 64, wherein said alert is associated with said physical location (Kraus, para 73).

66. Kraus and McLintock disclose the system of claim 59, wherein said instructions comprise instructions that are configured to be executed in response to a command from said mobile device (Kraus, para 76, figs 25-31 and corresponding text).

Claims 67-73 are similar in scope to claims 59-66 and are rejected under similar rationale.

Claims 74-78 are similar in scope to claims 59-66 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439